Citation Nr: 1714696	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for lung disease (claimed as chronic obstructive pulmonary disease (COPD)).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for lung disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent medical evidence indicates that the Veteran's bilateral hearing loss disability is related to his military service, to include noise exposure therein.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes     that the disability was incurred in service.  38 C.F.R. § 3.303(d).	

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies   500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland   CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that during his military service he encountered severe noise exposure as a military truck driver due to picking up incoming servicemembers from the air base, exposing him to noise from helicopter and jet engines and due       to weapons training/qualification, without ever being issued hearing protection, resulting in his current hearing loss. 

At the outset, the Board notes the record reflects the Veteran has current bilateral sensorineural hearing loss disability in accordance with 38 C.F.R. § 3.385, as shown on the July 2011 VA examination.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  

A review of the Veteran's DD Form 214  reveals that he achieved a Marksman Badge (Rifle) during his period of service.  Furthermore, the Veteran served as a motor vehicle driver during his Army service and VA has conceded that it was highly probable that the Veteran had hazardous noise exposure during service.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  Accordingly, the second criterion for establishing service connection, an in-service event or injury, has been met.  Thus, the question becomes whether the disability is related to service.  

The Veteran's service treatment records include a pre-induction audiogram dated        in February 1966, which did not reflect a hearing loss disability consistent with 38 C.F.R. § 3.385.  The February 1966 examiner did note bilateral scarring of the ear drums, but noted that there was no associated hearing loss.  Service treatment records reveal no complaints of or treatment for hearing loss.  An August 1968 separation audiogram showed hearing within normal limits.  

As there is no competent evidence of a hearing loss disability in service or within      one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

On VA examination in July 2011, the audiology examination showed pure tone thresholds of 40 decibels or greater in the right ear and pure tone thresholds    ranging from 15 to 45 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner opined that, based on the electronic hearing testing conducted at enlistment and at discharge, the Veteran's hearing loss was less likely than not caused by or a result of noise exposure while in service because the Veteran did not have a significant threshold shift beyond normal variability while in service.

Post service treatment records from March 2011 to May 2014 reveal a history of bilateral hearing loss for which the Veteran received hearing aids in May 2011.  

In January 2017 the Veteran submitted a medical opinion from a private audiologist.  The private audiologist noted that the Veteran underwent a complete hearing evaluation and reported decreased bilateral hearing as a result of being exposed to high-intensity noise without the use of hearing protection.  It was noted that the Veteran does have some post-military noise exposure history occupationally, working in construction, and some recreational firearms use.  Even so, when he was exposed   to noise post-service, both occupationally and recreationally, he used ear plugs for protection.  The Veteran also reported occasional attendance to concerts without the use of hearing protection devices.  In addition, the private audiologist stated that the Veteran did not report symptoms of hearing loss at his exit evaluation.  The examiner noted that testing revealed a bilateral mild to severe hearing loss.  The examiner opined that the Veteran's hearing loss is very likely to have been caused, at least in part, by the high and repetitive levels of noise to which the Veteran was exposed to during his military service. 

After review of the record, the Board notes that there are competent and probative medical opinions both in favor of and against the claim for service connection for bilateral hearing loss.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his military service.  Accordingly, affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



REMAND

While further delay is regrettable, the Board finds that additional development is warranted before a decision may be rendered in the remaining claim on appeal.

Regarding the Veteran's claimed COPD, the Board notes that the Veteran's exposure to herbicides in the Republic of Vietnam is accepted, and that available treatment records indicate that the Veteran is currently diagnosed with an autoimmune-mediated interstitial lung disease.  Further, while an underlying etiology of asbestosis (due to the Veteran's post-military exposure to asbestos) has been suggested, the Veteran's private physician submitted letters in March 2013 and December 2016 attesting that he cannot exclude a relationship to the Veteran's exposure to herbicides during his time in Vietnam as it is recognized that exposure to a number of herbicides can            be pulmonary toxic, and in some circumstances can result in the development of progressive lung fibrosis.

Given the foregoing, the Board finds that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records for the Veteran dated from July 2015 to present and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such. 

2. Schedule the Veteran for a lung examination to determine whether the current lung disability is related to service.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be clearly set forth in detail. 

After review of the claims file and examination of the Veteran, the examiner should provide an opinion as     to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lung disease arose in service or is etiologically related to his military service, to include his exposure to herbicides (Agent Orange) therein. 

The examiner should explain the reasons for the conclusion reached.  While the examiner is free to       cite to studies by the National Institute of Health in rendering the opinion concerning COPD or other    lung disease and herbicide exposure, the examiner's rationale should not rely solely on the fact that VA regulations do not recognize lung disease (other than cancer) as being due to herbicide exposure. 

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


